DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to an Office action mailed on 10/04/2021 (“10-04-21 OA”), the Applicant amended independent claim 1 and cancelled claim 4 in a reply filed on 11/11/2021. Applicant’s amendments to independent claim 1 have substantively changed the scope of claim 1 and its dependent claims.
	Currently, claims 1-3 and 5-13 are examined as below.
Response to Arguments
Applicant’s amendments to independent claim 1 have overcome the prior-art rejections as set forth under line item numbers 1-4 in the 10-04-21 OA.
New grounds of rejections under 35 U.S.C. 102(a)(1) and 103 are provided as follows.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 12/21/2021. The IDS has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0228580 A1 to Wang et al. (“Wang”).

    PNG
    media_image1.png
    408
    582
    media_image1.png
    Greyscale

Regarding independent claim 1, Wang in Fig. 3F teaches a micro light-emitting diode device 238 (¶ 39, ¶ 54 & ¶ 61, LED device 238 including light-emitting structures 230, which are micro LED chips), comprising: 
a substrate 206 (¶ 39, light-doped semiconductor layer 206 that also supports structures above it i.e., substrate); 
a micro light-emitting diode 230b (¶ 54 & ¶ 61, light-emitting structure 230b is a micro LED chip), disposed on the substrate 206; 

a second protection layer 234 (¶ 39, insulating spacer 234), at least disposed on a second portion (Fig. 3F, lower portion) of the outer side wall of the micro light-emitting diode 230b and located in the gap 228 (Fig. 3F & ¶ 59) between the first protection layer 236 and the substrate 206, wherein a height of the second protection layer 234 on the substrate 206 is less than or equal to a height of the micro light-emitting diode 230b on the substrate 206 (Fig. 3F),
wherein a projection of the first protection layer 236 on the substrate 206 overlaps a projection of the second protection layer 234 on the substrate 206, the second protection layer 234 contacts the first protection layer 236 and the substrate 206, and a Young's modulus of the first protection layer 236 (¶ 60, conductive wire 236 is formed of copper having a Young’s modulus of about 130 GPa1) is greater than a Young's modulus of the second protection layer 234 (¶ 59, insulating spacer 234 is formed of photoresist material having a Young’s modulus of smaller than 5Gpa2).
Regarding claim 2, Wang in Fig. 3F further teaches the height of the second protection 234 layer on the substrate 206 (Fig. 3F, the height of a part of the layer 234 having the smallest 
Regarding claim 3, Wang in Fig. 3F further teaches a material (i.e., copper) of 15the first protection layer 236 is different from a material (i.e., photoresist) of the second protection layer 234 (see the rejection of claims as noted above).
Regarding claim 5, Wang in Fig. 3F further teaches the micro 20light-emitting diode 230b comprises a light-emitting layer 212b (¶ 54, active layer 212b), and the height of the second protection layer 234 on the substrate 206 (Fig. 3F, the height of a part of the layer 234 having the smallest thickness from top to bottom) is less than a height of the light-emitting layer 212b on the substrate 206.
Regarding claim 11, Wang in Fig. 3F further teaches the projection of the first protection layer 236 on the substrate 206 is greater than the projection of the second protection layer 234 on the substrate 206 (Fig. 3F).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 6, Wang does not explicitly disclose the second protection layer 234 is a lightproof layer. Wang discloses the second protection layer 234 is formed of a photoresist material (¶ 59).
There are two known options of forming the photoresist protection layer:  (1) form the photoresist protection layer with light transmissivity and (2) form the photoresist protection layer without light transmissivity (i.e., lightproof). With either option of (1) or (2), a protection layer is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the photoresist protection layer without light transmissivity (i.e., lightproof) as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing an protection layer (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of .  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 7-10 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the base claim and any intervening claims or (ii) the objected claim and any intervening claims are fully incorporated into the base claim.
Claim 7 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 7, wherein a roughness 25of the first portion of the outer side wall of the micro light-emitting diode is less than a -15-092392usf roughness of the second portion.
Claim 8 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, wherein the second protection layer is further disposed on a bottom surface of the micro light-emitting diode and between the micro light-emitting diode and the substrate.
Claim 9 would be allowable, because claim 9 depends from the allowable claim 8.
Claim 10 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 10, wherein the projection 10of the first protection layer on the substrate is less than the projection of the second protection layer on the substrate.
Claim 12 would be allowable, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 12, wherein the second protection layer is a conductive layer.
Claim 13 would be allowable, because claim 13 depends from the allowable claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/M.L./Examiner, Art Unit 2895          

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                      

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2021/0400395 A1 by Miyoshi discloses in paragraph 170 that copper has a Young’s modulus about 130 GPa.
        2  U.S. Patent Publication No. 2008/0280383 A1 by Wang et al. discloses in paragraph 26 that in general, Young’s modulus or photoresists is smaller than 5Gpa.